Citation Nr: 0403516	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  00-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & her friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to April 
1969.  He died on June [redacted], 1989.  The appellant is the 
veteran's surviving spouse.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision, which 
denied the appellant's claim for Dependency and Indemnity 
Compensation (DIC) based on service connection for the cause 
of the veteran's death.  The appellant perfected a timely 
appeal of this determination.

In June 2001, the appellant appeared for a hearing before the 
undersigned Veterans Law Judge.  In August 2001, the matter 
was remanded to the RO for additional development.  The 
matter is once again before the Board.


REMAND

A review of the record reflects that in November 2001 
correspondence, the appellant stated that the veteran had 
received treatment at the Vet Center in Greensville, SC for 
Vietnam-related stress.  She also made reference to the a 
letter she submitted to VA in April 2001 from the Vet Center.  
In that letter, a mental health profession indicated that the 
veteran had received both individual and group sessions for 
Vietnam-related stress, beginning in January 1988, and that 
he did not use that facility's services for any length of 
time.  However, the claims file does contain any of the 
records pertaining to the sessions that the veteran did 
receive at that time.  Since the Vet Center is a facility 
authorized by VA, the Board observes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain the referenced records from the Vet Center in 
Greenville, SC and associate them with the claims file.

Additionally, after having carefully reviewed the record, the 
Board finds that the requirements of the Veterans Claims 
Assistance Act (VCAA), codified at 38 U.S.C.A. §5103(a) (West 
2002), and at 38 C.F.R. § 3.159(b) (2003), have not been 
satisfied with respect to the issue on appeal.  Specifically, 
the VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a).  Moreover, the 
implementing regulation at 38 C.F.R. § 3.159(b), also 
requires that VA request that a claimant provide any 
information in his or her possession that is pertinent to the 
claim.

With respect to the issue of entitlement to service 
connection for the veteran's death, there is nothing in the 
record that satisfies all of the notification requirements of 
the VCAA, and action by the RO is needed to satisfy those 
requirements.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

1.  With respect to issue of entitlement 
to service connection for the cause of the 
veteran's death, the RO should send the 
appellant and her representative, if any, 
a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) evidence 
not previously provided to VA is necessary 
to substantiate the appellant's claim.  
The letter should indicate which portion 
of the evidence, if any, is to be provided 
by the appellant and which portion, if 
any, VA will attempt to obtain on her 
behalf.  The letter should also request 
that the appellant provide any evidence in 
her possession that pertains to the claim 
for service connection for the cause of 
the veteran's death.

2.  The RO should contact the Vet Center 
(14 Lavinia Avenue, Greensville, SC 
29601) and request that this facility 
provide the records pertaining the 
veteran's individual and group sessions 
for Vietnam-related stress, during the 
period from January 1988 to April 2001.  
Any records obtained should be associated 
with the claims folder.

3.  After completing the above-requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should re-adjudicate 
the claim of entitlement to service 
connection for the cause of the veteran's 
death, in light of all pertinent evidence 
and legal authority.  

4.  If such determination remains 
unfavorable, the appellant and her 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105.  The 
appellant and her representative should 
also be afforded an appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


